UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6880



JOHN M. MILLER,

                                           Petitioner - Appellant,

          versus


COLIE    RUSHTON,   Warden    of   McCormick
Correctional Institution; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Dennis W. Shedd, District Judge.
(CA-02-1212-6-19AK)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John M. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John M. Miller seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and conclude

on the reasoning of the district court that Miller has not made a

substantial showing of the denial of a constitutional right.    See

Miller v. Rushton, No. CA-02-1212-6-19AK (D.S.C. May 23, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2